DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 (i.e., claims 1-10) in the reply filed on 01/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/21, 02/16/21 and 06/10/20 was considered by the examiner.

Drawings
The drawings were received on 06/10/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of the at least one cell modules" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “at least one cell module” (at least one: singular), it is immediately unclear how many cell modules are ultimately intended by the applicant; and whether or not applicant refers to the same “at least one cell module”, or to another/different “cell module”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: since claim 1 itself contains an earlier recitation of “at least one cell module” (at least one: singular), it is not understood how “each of the at least one cell modules” are intended to be structurally and functional interconnected within the battery pack; and what would be the structural cooperative relationships between “each of the at least one cell modules” and the remaining battery pack components, if so intended. Thus, the scope of claim 1 is uncertain. 
Claims 6 and 8 recite the limitation “the pack terminals” in claim 6 (line 2), and "any one of the pack terminals" in claim 8 (line 2).  There is insufficient antecedent basis for this . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Parise 5871859.
As to claims 1-2, 4, 10:
	Parise discloses that it is known in the art to make a battery pack/module comprising a plurality of terminals, a thermoelectric element, a thermoelectric power supply circuit/component providing voltage/power to the thermoelectric element; and a controller controlling the thermoelectric element supply circuit/component to transfer/provide a voltage from a charger to the thermoelectric element when the temperature of the battery pack/module is outside predetermined/set temperature ranges during charging (Abstract; Col 3, lines 10-40; Col 3, line 58 to COL 4, line 20; COL 5, lines 51 to COL 6, line 19; Col 5, lines 43-50; Col 2, lines 15-24; CLAIMS 1-3; see FIGURES 1-2, 4, 6-7 & 9). In Parise, the controller provides or collects the temperature data from the battery pack/module so as to be able to transfer/provide a voltage from the charger to the thermoelectric element (COL 5, lines 51 to COL 6, line 19; CLAIMS 21-24)

    PNG
    media_image1.png
    505
    459
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    547
    530
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    2
    4
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    2
    4
    media_image3.png
    Greyscale
     
    PNG
    media_image3.png
    2
    4
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    423
    581
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    737
    548
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    361
    317
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    639
    482
    media_image7.png
    Greyscale

As to claims 6-7:
Parise discloses the pack terminals and input terminals (different from the main terminals) transmit the voltage received by the thermoelectric element supply circuit/component from the charger (COL 5, lines 43-50; CLAIMS 1-3).
As to claims 8-9:
Parise discloses a switch to control charging/discharging currents and its direction so that the controller controls the switch during charging (Abstract; CLAIMS 1-4; see FIGURES 1-2, 4, 6-7 & 9).
Thus, the present claims are anticipated. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the battery pack comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claims 3 and 5, respectively. 
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727